Name: Commission Regulation (EEC) No 1657/80 of 27 June 1980 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 80 Official Journal of the European Communities No L 163/51 COMMISSION REGULATION (EEC) No 1657/80 of 27 June 1980 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 (3 ), as last amended by Regulation (EEC) No 2172/79 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas it is necessary to revise the conversion factor for apples of the 'Mantet' and 'Karmyn de Sonnaville ' varieties as a result of the trend in prices of the Community representative markets in recent seasons ; Whereas, moreover, hybrid varieties developed from the 'Jonathan' variety have comparable commercial characteristics to those of that variety ; whereas, accord ­ ingly, the conversion factor applicable to the 'Jona ­ than ' variety should be adopted for the said hybrids ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1203/73 in Annex VII 'Apples', under the heading 'variety conversion factor' :  the variety 'Mantet' is inserted in the third box, after the variety 'Grenadier',  the variety 'Karmyn de Sonnaville ', is inserted in the seventh box, after the variety 'Jonagold',  the variety given in the second and 10th boxes, under the name 'Jonathan ', is hereby amended to read 'Jonathan and hybrids '. Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 140 , 5 . 6 . 1980 , p. 24 . (3) OJ No L 123 , 10 . 5 . 1973 , p. 1 . ( «) OJ No L 251 , 5 . 10 . 1979 , p. 1 1 .